Citation Nr: 1228383	
Decision Date: 08/17/12    Archive Date: 08/21/12

DOCKET NO.  09-47 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an increased evaluation for post operative removal of a chip fracture of the dorsum left foot, currently evaluated as 10 percent disabling.  

2.  Entitlement to an increased evaluation for a surgical scar of the left foot, rated noncompensable prior to May 5, 2011 and as 10 percent thereafter.  

3.  Entitlement to an initial compensable rating for psoriasis prior to April 29, 2011 and greater than 10 percent thereafter.  

4.  Entitlement to service connection for reflex sympathetic dystrophy of the left foot.  

5.  Entitlement to service connection for muscle jerking due to exposure to nerve agents, to include as due to undiagnosed illness. 

6.  Entitlement to service connection for erectile dysfunction to include as secondary to service-connected post-traumatic stress disorder (PTSD). 

7.  Entitlement to service connection for diabetes mellitus  

8.  Entitlement to special monthly compensation based on loss of use of a creative organ. 

9.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a heart disorder to include as secondary to service-connected post-traumatic stress disorder (PTSD) or as secondary to exposure to nerve gas, and if so whether service connection is warranted.  

10.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a headache disorder to include as secondary to service-connected post-traumatic stress disorder (PTSD) or due to exposure to nerve gas.  

11.   Entitlement to a total disability rating based on unemployability due to service connected disability (TDIU).  

12.  Entitlement to an effective date prior to February 25, 2009 for the grant of service connection for psoriasis.  

13.  Entitlement to an effective date earlier than May 5, 2011 for the award of a 10 percent evaluation for a surgical scar of the left foot.  


REPRESENTATION

Appellant represented by:	Polly Murphy, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran (appellant) served on active duty from February 1988 to December 1994.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

In April 2012, the Veteran appeared before the undersigned and gave testimony in support of his claim.  A complete transcript is of record.  

The Veteran petitions to reopen the previously denied claim of entitlement to service connection for a heart disorder to include as secondary to PTSD. Preliminarily, the Board notes that the Veteran has also argued that this disorder is  are caused by his exposure to nerve gas.  The Veteran had not advanced this theory of service connection when this claim was last adjudicated.  However, a new theory of causation for the same disease or injury that was the subject of a previously denied claim cannot be the basis of a new claim.  See Boggs v. Peake, 520 F.3d 1330 (2008); see also Roebuck v. Nicholson, 20 Vet. App. 307 (2006).  Thus, the Board finds that the Veteran's claim for a heart disorder to include as secondary to PTSD or due to exposure to nerve gas is properly characterized as a petition to reopen his previously denied claim.  

The issues of entitlement to an increased evaluation for post operative removal of a chip fracture of the dorsum left foot, currently evaluated as 10 percent disabling, entitlement to a initial compensable rating for psoriasis prior to April 29, 2011 and beyond 10 percent thereafter, entitlement to service connection for muscle jerking due to exposure to nerve agents, to include as due to undiagnosed illness, entitlement to service connection for a heart disorder to include as secondary to PTSD or due to exposure to nerve gas, whether new and material evidence has been received to reopen a claim of entitlement to service connection for a headache disorder to include as secondary to service-connected post-traumatic stress disorder (PTSD) or due to exposure to nerve gas, and entitlement to an effective date earlier than May 5, 2011 for the award of a 10 percent evaluation for a surgical scar of the left foot are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  In April 2012, at his hearing before the Board, before the Board promulgated a decision, the Veteran testified that he wished to withdraw his appeal for the issues of entitlement to service connection for erectile dysfunction to include as secondary to service-connected post-traumatic stress disorder (PTSD), entitlement to service connection for diabetes mellitus, entitlement to an increased evaluation for a surgical scar of the left foot, rated noncompensable prior to May 5, 2011 and as 10 percent thereafter, and entitlement to special monthly compensation based on loss of use of a creative organ.   

2.  There is competent evidence establishing that reflex sympathetic dystrophy is related to an injury in service.  

3.  In July 2004, the RO denied service connection for a heart disorder to include as secondary to PTSD.  The Veteran did not file a notice of disagreement and the decision became final. 

4.  In April 2007, the RO found that no new and material evidence had been received to reopen a claim of entitlement to service connection for a heart disorder to include as secondary to PTSD.  The Veteran did not file a notice of disagreement and the decision became final

5.  Evidence added to the record since the final denial of entitlement to service connection for heart disorder to include as secondary to PTSD includes evidence that was not previously before agency decision makers; the evidence relates to an unestablished fact that, when considered with all the evidence of record, raises a reasonable possibility of substantiating the claim.  

6.  A claim for service connection for psoriasis was not received prior to February 25, 2009.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal by the appellant of his substantive appeal on the issue of entitlement to service connection for erectile dysfunction to include as secondary to service-connected post-traumatic stress disorder (PTSD) have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).  

2.  The criteria for withdrawal by the appellant of his substantive appeal on the issue of entitlement to service connection for diabetes mellitus have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).  

3.  The criteria for withdrawal by the appellant of his substantive appeal on the issue of entitlement to special monthly compensation based on loss of use of a creative organ have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).  

4.  The criteria for withdrawal by the appellant of his substantive appeal on the issue of entitlement to an increased evaluation for a surgical scar of the left foot, rated noncompensable prior to May 5, 2011 and as 10 percent thereafter have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).  


5.  The criteria for service connection for reflex sympathetic dystrophy have been met.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303 (2011). 

6.  The April 2007 decision that denied the Veteran's claim for service connection for heart disorder to include as secondary to PTSD is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011). 

7.  New and material evidence has been received to reopen the claim for service connection for a heart disorder to include as secondary to PTSD.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011). 

8.  The criteria for an effective date prior to February 25, 2009 for the grant of service connection for psoriasis are not met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 5110 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.155, 3.156, 3.157, 3.158, 3.160, 3.400 (2011


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Notice should be provided to a claimant before the initial unfavorable decision on a claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

In this case as to the service connection issue decided below, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.  

There is no prejudice to the Veteran in deciding the claim for service connection for reflex, sympathetic dystrophy of the left foot at this time.  VA has satisfied its duty to notify and assist to the extent necessary to allow for a grant of the claim.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

In claims to reopen, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006). 

To satisfy this requirement, VA is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial. In this case, as to the issue decided below, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.  

As to the claim for an earlier effective date for the grant of service connection for psoriasis prior to February 25, 2009, the Board notes that the issue on appeal arises from the Veteran's disagreement with the initial assignment of the effective date.  Where, as here, service connection has been granted and the effective date has been assigned, the claim of service connection has been more than substantiated, the claim has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Once the claim of service connection has been substantiated, the filing of a notice of disagreement with the RO's decision granting service connection the date it received the Veteran's claim does not trigger additional 38 U.S.C.A. § 5103(a) notice.  Therefore, further VCAA notice under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is no longer applicable in the Veteran's appeal seeking an earlier effective date.  Dingess, 19 Vet. App. at 490; Dunlap v. Nicholson, 21 Vet. App. 112, 116-117 (2007); Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  The Board finds, therefore, that VA's obligation to notify the Veteran was met before the claim was granted.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  


Withdrawn Issues

During his April 2012 hearing, the Veteran testified that he wishes to withdraw his appeal concerning the issues of entitlement to service connection for erectile dysfunction to include as secondary to service-connected post-traumatic stress disorder (PTSD), entitlement to service connection for diabetes mellitus, entitlement to an increased evaluation for a surgical scar of the left foot, rated noncompensable prior to May 5, 2011 and as 10 percent thereafter, and entitlement to special monthly compensation based on loss of use of a creative organ.   

Under 38 U.S.C.A. § 7105(d)(5), the Board has the authority to dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  See also 38 C.F.R. § 20.202 (the Board may dismiss any appeal which fails to allege specific error or fact of law in the determination being appealed).  A substantive appeal may be withdrawn as to any or all issues at any time before the Board promulgates a decision.  38 C.F.R. § 20.204(a), (b)(3).  Such withdrawal may be made by the appellant or by his or her authorized representative, and unless done on the record at a hearing, it must be in writing.  38 C.F.R. § 20.204(a).  

The April 2012 request to withdraw the Veteran's appeal as to the issues noted was submitted before the Board promulgated a decision.  38 C.F.R. § 20.204(a), (b)(3).  It was offered as testimony and is contained in the transcript of the hearing which is of record.  38 C.F.R. § 20.204(a).  Consequently, there remain no allegations of error of fact or law for appellate consideration in the appeal of those issues.  38 U.S.C.A. § 7105(d)(5); 38 C.F.R. § 20.202.  Accordingly, the Board does not have jurisdiction to review the appeal as to those issues and they are dismissed.

Service Connection

Service connection is granted if the evidence shows a current disability resulted from an injury or a disease that was incurred or aggravated during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Stated somewhat differently, direct service connection generally requires: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a relevant disease or injury; and (3) medical evidence of a nexus or link between the claimed in- service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Thus, service connection is established either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Direct service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

A disorder may be service connected if the evidence of record reveals the Veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated subsequent to service. 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of satisfying the second and third Shedden requirements.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  

Evidence relating the current disorder to service must be medical unless it concerns a disorder that may be competently demonstrated by lay observation.  Savage, 10 Vet. App. at 495-97.  For the showing of chronic disease in service, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).

Disorders diagnosed after discharge may still be service connected if all the evidence, including relevant service records, establishes the disorder was incurred in service.  38 C.F.R. § 3.303(d).  Where the determinative issue involves medical causation or medical diagnosis, there generally must be competent evidence to the effect that the claim is plausible; lay assertions regarding this generally are insufficient.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

A layperson generally is incapable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 127 (1998).  There are exceptions to this general rule, however.  Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When, for example, a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.10.  

Reflex Sympathetic Dystrophy of the Left Foot (RSD)

In order for the Veteran's current reflex sympathetic dystrophy to be recognized as service connected, the competent and credible evidence must show a link between this condition and an in-service injury or disease or between his service connected left foot disorder and the currently diagnosed reflex sympathetic dystrophy.  

Service treatment records show that in February 1993, probable RSD of the left foot and ankle was found.  In April of that year, rule out RSD was diagnosed preoperatively and RSD was diagnosed post-operatively.  It was again diagnosed in May 1993.  

The Veteran was examined by VA in August 2008.  He stated that since he had had a bone fragment removed from his left foot in service, he has experienced constant pain on the top of the foot.  He described the pain as achy and localized to the top of the foot; he said that the pain was an eight (on a scale of 1 to 10, with 10 being the worst).  Physical activity, to include standing and running, would worsen the pain, while rest would relieve it (he also indicated that the pain would sometimes lessen spontaneously).  On standing and walking, he had pain and stiffness, although there was no painful motion, edema, disturbed circulation, weakness, or atrophy of the musculature.  An x-ray revealed a posterior heel spur.  His chip fracture residuals were noted to be left ankle stiffness and recurrent pain in the left foot with overuse.

A May 2012 statement from a private examiner is of record.  He indicated that he was to review the Veteran's records and render an opinion regarding his conditions.  He provided a Curriculum Vitae and indicated that he is a board certified orthopedist.  The doctor reviewed and discussed the Veteran's service treatment records.  He also discussed an August 2008 VA examination report.  The examiner interviewed the Veteran.  The Veteran's complaints were noted.  The examiner reported that it is well known in orthopedic circles that prolonged immobilization or trauma can initiate the onset of RSD.  He stated that the Veteran was in a cast for months due to the injury in service in 1992 and that this alone could have initiated the RSD as could his surgical procedure in 1992.  The examiner indicated that RSD was diagnosed in 1993, and he was treated by standard protocol.  It was stated that although the RSD is significantly improved, the Veteran still experiences episodes of classical RSD.  

The doctor stated that it was his opinion, within a reasonable degree of medical probability, that it is at least as likely as not that the diagnosis of RSD is secondary to the injury sustained in service since it is well know as to the causes of the disorder as previously related and since it came on within the first month following the surgical procedure in December 1992.  He stated that the closest nerve association would be incomplete, moderate severe paralysis of the internal popliteal nerve.  He stated that based on his training, experience and review of the relevant records the opinion provided meets the standard of at least as likely as not that the inservice injury is both the direct and secondary cause of the chronic RSD.  

The May 2012 private opinion linked the Veteran's diagnosed reflex sympathetic dystrophy with his in-service left foot injury.  This opinion was based on a review of the Veteran's records and was supported by rationale.  See Nieves-Rodriquez v. Nicholson, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is not entitled to any weight).  This private provider fully considered the Veteran's subjective complaints and reported history.  In addition, this opinion stands uncontradicted in the record.  

Thus the elements for the grant of service connection have been met.  There is an inservice injury and treatment, a current disorder and a medical opinion providing a nexus between the two.  As such, service connection is warranted.  


New and Material Evidence

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed. 38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Regardless of the RO's actions, the Board must make an independent determination on whether new and material evidence has been submitted.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).

The United States Court of Appeals for Veterans Claims (Court) has clarified that, with respect to the issue of materiality, the newly presented evidence need not be probative of all the elements required to award the claim as in this case dealing with a claim for service connection.  Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the specified bases for the final disallowance that must be considered in determining whether the newly submitted evidence is probative.  Id. Such evidence must tend to prove the merits of the claim as to each essential element that was a specified basis for that last final disallowance of the claim.  Id.

New evidence will be presumed credible solely for the purpose of determining whether the claim has been reopened.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

In July 2004, the RO denied service connection for a heart disorder to include as secondary to PTSD.  The Veteran did not file a notice of disagreement and the decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  In April 2007, the RO found that no new and material evidence had been received to reopen a claim of entitlement to service connection for a heart disorder to include as secondary to PTSD.  The Veteran did not file a notice of disagreement and the decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The evidence considered by the RO consisted of the Veteran's service treatment records, VA examination reports and VA outpatient treatment records.  The service treatment records showed no complaint, diagnosis or treatment for a heart disorder.  The Veteran was found to have a current heart disorder, diagnosed as coronary artery bypass, but there was no showing of a link between his heart disorder and service.  

Evidence added to the record since the April 2007 denial consists of VA treatment records as well as hearing testimony provided by the Veteran before the undersigned and SSA records.  Also associated with the file are private treatment records.  While most of the evidence is cumulative, and thus not material, a statement by a private examiner dated in April 2012 is new and material.  The doctor opined that the Veteran's cardiac symptoms can be connected to nerve gas exposure.  This record is new since it was not previously of record at the time of the previous decision.  It is also material as it raises a reasonable possibility of substantiating his claim.  The evidence submitted by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim that there is a nexus between the disorder and service, and raises a reasonable possibility of substantiating the claim.  Thus, new and material evidence has been received and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.  To this extent only, the appeal is granted.


An Effective Date Prior to February 25, 2009 for the Grant of Service Connection for Psoriasis

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless specifically provided otherwise, the effective date of an award based on an original claim for service connection "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110(a).  The implementing regulation clarifies this to mean that the effective date of an evaluation and an award of compensation based on an original claim "will be the date of receipt of the claim or the date entitlement arose, whichever is the later."  38 C.F.R. § 3.400.  

Under 38 U.S.C. § 5101(a), a specific claim must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  See also 38 C.F.R. § 3.151(a).  A claim is defined as "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p).  Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA may be considered an informal claim.  Such informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a).

38 U.S.C. § 5101(a) is a clause of general applicability and mandates that a claim must be filed in order for any type of benefit to accrue or be paid.  Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998).  Thus, before VA can adjudicate an original claim for benefits, the claimant must submit a written document identifying the benefit and expressing some intent to seek it.  See also Brannon v. West, 12 Vet. App. 32 (1998).  

A claim for benefits may be either formal or informal.  In the present case, however, a review of the claims file fails to demonstrate that the RO received a claim for service connection, either formal or informal, for psoriasis at any time prior to February 25, 2009.  

In fact, the earliest medical evidence indicating the Veteran had skin complaints is in October 2003 when skin lesions were noted on VA treatment.  The Veteran's representative has argued that since the Veteran had treatment in 2003 the effective date should be assigned from that time.  However, although a diagnosis of skin problems is shown in the treatment records prior to February 2009, the mere existence of medical evidence of a diagnosis and treatment does not establish intent to seek service connection.  See Brannon v. West, 12 Vet. App. 32, 35 (1998); Lalonde v. West, 12 Vet. App. 377, 382 (1999).  Rather, a formal or informal claim must be filed in order for any type of benefit to accrue or be paid, and a claim for service connection must indicate intent to apply for that benefit.  See 38 U.S.C.A. § 5101(a); 38 C.F.R. §§ 3.151(a), 3.155(a); Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998).  While evidence contained in treatment records may constitute an informal claim in certain circumstances under 38 C.F.R. § 3.157(b), such provision explicitly applies only to cases where service connection has already been established.  See MacPhee v. Nicholson, 459 F.3d 1323, 1325-26 (Fed. Cir. 2006); Lalonde, supra.  Consequently, the earlier medical records cannot be the basis of assigning an earlier effective date.  

Furthermore, the Board notes that the Veteran has stated that he had skin complaints in service and continuing thereafter.  Even if his statements were to help establish problems back that far, these statements cannot support a claim for an earlier effective date as they do not show the Veteran filed a claim for service connection any earlier than February 2009.    

An effective date for the grant of service connection is assigned based on either the date of claim or the date it is factually ascertainable that the Veteran has a service-related disability, but not earlier than the date of receipt of the claim for benefits.  Thus, legally, the effective date cannot awarded earlier than February 25, 2009, as no claim for service connection was received before then.  The Veteran's claim for an earlier effective date for the grant of service connection for psoriasis must, therefore, be denied.


ORDER

The claim for entitlement to service connection for erectile dysfunction to include as secondary to service-connected post-traumatic stress disorder (PTSD) is dismissed. 

The claim for entitlement to service connection for diabetes mellitus is dismissed.    

The claim of entitlement to special monthly compensation based on loss of use of a creative organism is dismissed. 

The claim of entitlement to an increased evaluation for a surgical scar of the left foot, rated noncompensable prior to May 5, 2011 and as 10 percent thereafter is dismissed.

Service connection for reflex sympathetic dystrophy is granted. 

New and material evidence has been received and the claim for service connection for a heart disorder to include as due to PTSD or exposure to nerve gas is reopened.  

Entitlement to an effective date earlier than February 25, 2009 for the grant of service connection for psoriasis is denied.  


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  


Left Foot Disorder 

The Veteran is seeking a higher evaluation for his service-connected left foot disorder.  A review of the file shows that he was examined by VA in May 2011.  At that time, the VA examiner found that the left ankle showed reduced range of motion.  Dorsiflexion was to 10 degrees without pain and plantar flexion was to 30 degrees with pain at 30 degrees.  There was no additional limitation of motion with repetitive use.  The Veteran denied any difficulty walking or standing due to the left foot and denied pain when not squatting or sitting on the left foot.  In a May 2012 statement from a private examiner, records of the Veteran dated from service until 2008 were reviewed.  On interview with the Veteran it was reported that the Veteran stated that he walked with a limp, has pain on a daily basis with disabling symptoms 3 to 4 days a week.  It was stated that the Veteran had lost both plantar and dorsal flexion of the left ankle and that he could only dorsal flex about a half inch.  The physician determined that the Veteran had painful loss of propulsion and motion of the left ankle and foot.  

The Veteran's left foot disorder is rated under Diagnostic Code 5284, which provides rating for other foot injuries.  A 10 percent rating is assigned for a moderate foot injury.  A 20 percent rating is assigned for a moderately severe foot injury.  The maximum rating, 30 percent, is assigned for a severe foot injury.  With actual loss of use of the foot, a 40 percent rating is assigned.  See 38 C.F.R. § 4.71a, at Diagnostic Code 5284, Note.  Actual loss of use of the foot is rated as 40 percent disabling.  See 38 C.F.R. § 4.71a, diagnostic codes 5283, 5284, Note.  While the above noted private record provides information that suggests the Veteran's left foot disorder may have increased in severity, it does not provide sufficient information upon which to base a determination as to the proper rating to be assigned to the Veteran's disorder.  Where the evidence of record does not adequately reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Reexamination will be requested whenever VA determines that there is a need to verify either the continued existence or the current severity of a disability.  See 38 C.F.R. § 3.327(a) (2011).  Therefore, the Board finds that a contemporaneous and thorough VA examination should be conducted to determine the current severity of the Veteran's left ankle disorder.  Such examination would be instructive with regard to the appropriate disposition of the claim under appellate review.  See Littke v. Derwinski, 1 Vet. App. 90 (1990).

New and Material Evidence for Service Connection for Headaches 
 
As for new and material evidence claims, the Board notes that VA must comply with all duties to notify and assist the appellant with his claim.  The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See, 38 U.S.C.A. §5103(a) (West 2002 & Supp. 2011) and 38 C.F.R. § 3.159(b) (2011).  Here, in February 2009, the Veteran submitted a request to reopen his claim of entitlement to service connection for headaches.  The VCAA letter sent in response to his February 2009 request to reopen is defective.  The Veteran was denied service connection for headaches in July 2004.  He requested to reopen that claim in February 2009.  The May 2009 VCAA letter did not address the issue of new and material evidence for this issue.  Corrected VCAA notice must be provided.  As this claim involves new and material evidence, the Veteran must be apprised as to the correct requirements both of the underlying service connection claim, as well as the definitions of new and material evidence.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  Kent further requires that the notice inform the Veteran as to the basis for the prior final denial and as to what evidence would be necessary to substantiate the claim.  Adequate notice must be provided.  

Muscle Jerking due to Exposure to Nerve Agents to include as due to Undiagnosed Illness

The Veteran has indicated that he believes that he has muscle jerking due to exposure to nerve agents, to include as due to undiagnosed illness, as a result of service in the Southwest Asia Theater of operations.  He states that he was exposed to Sarin/Cyclosarin Gas and other chemical warfare agents.  A decision from the Social Security Administration dated in February 2009 indicates that among their records is a scanned document to the Veteran from the Office of the Assistant Secretary of Defense in which it is stated that the Veteran had been exposed to Sarin and Cyclosarin Gas and other chemical war fare agents while he served in the Persian Gulf.  There is in the file a copy of the September 2005 letter.  

Review of the post-service clinical notes reflects that a private examiner has stated in an April 2012 letter that the chronic jerking displayed by the Veteran is most likely due to his exposure to nerve agents and that the Veteran needed a complete neurotoxin examination to determine his symptom pattern post nerve agent exposure.  

Because the Veteran has confirmed service in the Southwest Asia theater of operations, has a letter confirming possible exposure to chemical warfare agents, has muscle jerking symptomatology to which varying diagnoses have been ascribed (which is a sign or symptom of an undiagnosed illness), and has raised the issue of service connection for an undiagnosed illness as well as due to nerve gas the Board finds a VA examination must be scheduled upon remand to attempt to determine whether the Veteran has an undiagnosed illness manifested by muscle jerking or if he has a muscle or nerve disorder due to exposure to Sarin and Cyclosarin Gas and other chemical war fare agents while he served in the Persian Gulf. 

Entitlement to an Effective Date Earlier than May 5, 2011 for the Award of a 10 Percent Evaluation for a Surgical Scar of the Left Foot

In February 2012, the Board granted a higher rating of 10 percent effective from May 2011 for the Veteran's scar of the left foot.  The Veteran submitted a notice of disagreement with the effective date of the assigned rating in February 2012.  No statement of the case (SOC) has been issued on this rating action. 

Where a statement of the case has not been provided following the timely filing of a notice of disagreement, a remand is required by the Board.  Manlincon v. West, 12 Vet. App. 238 (1999).  After the RO has issued the statement of the case, the claim should be returned to the Board if the Veteran perfects the appeal in a timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).  This matter must, accordingly, be remanded for issuance of a statement of the case. 

A Skin Disorder

An April 2011 VA skin examination was conducted.  The Veteran reported that the skin disorder waxes and wanes.  The examiner stated after examining the Veteran that total body surface involved on that day was 5 percent.  The Veteran has questioned the adequacy of the examination and has requested to be re-examined by VA.  First he requests that color photographs be taken and associated with the file in conjunction with a disability examination and he has stated that his skin disorder flares up and that he be examined during a period of his flare-up.  

The April 2011 VA examination report reveals that the Veteran reported that he experienced flare ups of his skin disability.  When a claimant's medical history indicates that his disability undergoes periods of remission and recurrence, VA is required to provide a medical examination during the period of recurrence or flare-ups in order to provide a proper disability rating.  Ardison v. Brown, 6 Vet. App. 405, 407. 

As noted the Veteran's representative noted that the 2010 VA examination was apparently conducted during a period of remission of the Veteran's skin disability.  It was stated that the condition flares one to two times a month, lasting for about a week.  As the Veteran specifically identified certain periods when he experienced flare ups of the disability, the April 2012 VA examination is inadequate and a new examination is required to attempt to more accurately assess the current severity of the Veteran's service-connected skin disorder during a period of flare up. 

VA regulations provide that where an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2011); see 38 C.F.R. § 19.9 (2011).  Where the Board makes a decision based on an examination report which does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination."  Goss v. Brown, 9 Vet. App. 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569.  

The appellant is hereby notified that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158 and 3.655 (2011).  

The issue of entitlement to a TDIU will be deferred, pending completion of the development requested below. 

Accordingly, the case is REMANDED for the following action:

1.  With regard to the Veteran's headache disorder claim, send him a letter to ensure compliance with all notice and assistance requirements set forth in the Veterans Claims Assistance Act of 2000 (VCAA) and its implementing regulations.  This letter should further apprise him of the full and complete definitions of new and material evidence, and of the unique character of the evidence required to reopen his previously adjudicated claim for service connection for a headache disorder pursuant to Kent v. Nicholson, 20 Vet. App. 1 (2006).  Afford the Veteran adequate time to respond.  

2.  Schedule the Veteran for a VA foot examination.  The claims file must be provided to the examiner in conjunction with the examination.  With respect to the left foot, the examiner should describe in detail all symptoms reasonably attributable to the service- connected post operative removal of a chip fracture of the dorsum left foot.  The current severity of the symptoms and any disability/symptomatology affecting the left foot, which are related to the service-connected disability, should also be noted. 

The examiner should specifically comment upon the findings outlined above which relate to loss of propulsion and loss of plantar and dorsal flexion of the left foot.  It should be noted if the Veteran has loss of use of the left foot.  

The examiner should record pertinent medical complaints, symptoms, and clinical findings, including specifically active and passive range of motion in degrees, including the specific limitation of motion due to pain, including at what point the pain begins. 

The examiner should then set forth the extent of any functional loss present for the left foot due to weakened movement, excess fatigability, incoordination, or pain on use.  The examiner should also describe the level of pain experienced by the Veteran and state whether any pain claimed by him is supported by adequate pathology and is evidenced by his visible behavior.  The degree of functional impairment or interference with daily activities, if any, should be described in adequate detail. Any additional impairment on use or in connection with any flare-up should be described in terms of the degree of additional range-of-motion loss.  The conclusions should reflect review of the claims folder, and the discussion of pertinent evidence. 

3.  Schedule the Veteran for a VA cardiac examination.  The claims file and a copy of this remand must be made available to the examiner for review and the examiner must indicate in the examination report that this has been accomplished.  All indicated tests and studies should be accomplished.  

The examiner must offer an opinion with complete rationale as to whether it is at least as likely as not (a 50 percent probability or greater) that any currently diagnosed heart disorder is related to the Veteran's service, including exposure to nerve gas or if it is due to or aggravated by his service-connected PTSD.  Complete rationale must be provided.  

If the examiner determines that he/she cannot provide an opinion on the issue without resorting to speculation, he/she should explain the inability to provide an opinion, identifying precisely what facts could not be determined. In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010). (The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

4.  Schedule the Veteran for the appropriate VA examination to determine the nature and etiology of any muscle jerking disorder that he may have. The Veteran's claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination. All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file. 

For any muscle jerking disorder(s) found on examination, the examiner should opine as to whether it is at least as likely as not (probability of 50 percent or greater) that such disability had its onset as a result of military service or is otherwise related to active duty, to include as due to exposure to environmental hazards, such as exposure to chemicals while in the Persian Gulf region.  The examiner should set forth the medical reasons for accepting or rejecting the Veteran's statements regarding observations of any muscle jerking symptoms during service and a continuity of symptoms since his separation from active duty. 
The examiner should further indicate whether muscle jerking symptomatology represents an objective indication of chronic disability resulting from an undiagnosed illness related to the Veteran's service in the Southwest Asia Theater of operations, or a medically unexplained chronic multisymptom illness.

If the examiner determines that he/she cannot provide an opinion on the issue without resorting to speculation, he/she should explain the inability to provide an opinion, identifying precisely what facts could not be determined. In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion. See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)  

5.  The Agency of Original Jurisdiction (AOJ) should contact the Veteran and coordinate with him to schedule a VA skin examination during a time in which he is experiencing a flare up of his skin disability.  All such efforts should be documented in the claims file.  If it is not possible to schedule the examination during a flare-up, the reason should also be documented in the claims file.  The AOJ should inform the Veteran that if a flare occurs he should take color photographs, if possible, to present to the VA examiner at the time of the examination.  

The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum. 

The examiner should report the percentage of the Veteran's entire body and the percentage of the Veteran's exposed areas affected by the skin disability. The examiner should also note any systemic therapy that has been provided for the Veteran's skin disability during the past 12 month period and the frequency and duration of any such treatment.  Color photographs should be taken in conjunction with the examination.  

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be acknowledged and considered in formulating any opinions. 

6.  Issue a SOC to the Veteran and his representative, addressing the issue of entitlement to an effective date earlier than May 5, 2011 for the award of a 10 percent evaluation for a surgical scar of the left foot.  The Veteran and his representative must be advised of the time limit in which he may file a Substantive Appeal.  Then, only if the appeal is timely perfected, should that issue be returned to the Board for further appellate consideration, if in order.  

7.  Then, the RO should review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the report of examination.  If the requested report does not include fully detailed descriptions of pathology and all test reports, specific studies or adequate responses to the specific opinions requested, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2011); See also Stegall v. West, 11 Vet. App. 268 (1998).

8.  Thereafter, perform any additional development deemed necessary and readjudicate the claim.  If any benefit sought on appeal remains denied, the Veteran should be issued a supplemental statement of the case, and given an opportunity to respond before the case is returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action 

must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  




______________________________________________
L. M. Barnard
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


